Citation Nr: 1446957	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-47 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970.  He also had service in the Army National Guard between August 1979 and March 1987, when he was medically discharged, with active duty or active duty training between August 2, 1986, and August 16, 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran and his brother (R.T.) provided testimony at a personal hearing before the undersigned Veterans Law Judge in May 2014.  A transcript is of record.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS). 

The Veteran submitted a statement in May 2014 in which he raises the issue of clear and unmistakable error (CUE), but it is unclear what rating decision he is referencing.  As the Board does not have jurisdiction over this apparent claim, it is referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The preponderance of the probative evidence of record does not establish that the Veteran's service-connected disabilities are sufficient by themselves to render him unable to secure or follow any form of substantially gainful employment.



CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in June 2009 with regard to the claim for entitlement to a TDIU.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in November 2009.  

The duty to assist was also met in this case.  The service treatment records are in the electronic claims files and all pertinent VA and identified private treatment records have been obtained and associated with the files.  VA also made an attempt to the obtain the Veteran's records from the Social Security Administration (SSA), but was informed that they had been destroyed.  VA examinations with respect to the issue on appeal were obtained in October 2009 and March 2013.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiners provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, the Board finds that no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, disabilities of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability:  See 38 C.F.R. § 4.16(a).

Service connection is in effect for right knee replacement and left knee replacement, each rated as 30 percent disabling as of June 7, 2002, and October 1, 2002, respectively; type II diabetes mellitus with early diabetic nephropathy, rated as 20 percent disabling from January 12, 2006; left little finger amputation at PIP joint, rated as 10 percent disabling from September 22, 1984; and hypertension, rated as noncompensable from April 5, 2007.  The Veteran's combined rating has been 70 percent since January 12, 2006.  Given that the Veteran has disabilities of both lower extremities with a combined rating of 50 percent, the schedular requirements set forth in 38 C.F.R. § 4.16(a) (2) for consideration of TDIU have been met as of January 12, 2006.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25.

The Veteran asserts that he cannot work due to his service-connected knee disabilities.  He asserts that he was last employed full time in 1989, which is the same year he became too disabled to work and when his disability affected his full time employment.  The Veteran also reported that he left his last job because of his disability and that he had not tried to obtain employment since he became too disabled to work.  The Veteran indicated that he had completed two years of college and had not had any education or training since he became too disabled to work.  See May 2009 VA Form 21-8940.  The Veteran reported working for Donut Delite as a donut baker from 1984 to 1989, but indicated that the company went out of business in the early 1990s and closed such that obtaining employment records was impossible.  See id.; see also May 2009 VA Form 21-4138.  

In a March 2010 VA Form 21-4138, the Veteran reported that he had significant health problems related to his type II diabetes mellitus, specifically a stroke partially paralyzing the left side of his body, and that having sustained this additional disability indisputably inhibited him from gainful employment.  The Board notes that service connection for residuals of a stroke was denied in an April 2011 rating decision, which the Veteran did not appeal.  

In a June 2013 VA Form 21-8940, the Veteran again asserted that he cannot work due to his service-connected knee disabilities and that he was last employed full time in 1989, but that his disability affected full time employment in September 2009.  He indicated that he could not do any prolonged sitting or standing.  In the section related to level of education completed, the veteran reported only four years of high school.  

The Veteran testified in May 2014 that he believed his service-connected disabilities were preventing him from maintaining gainful employment because of all the pain; difficulty getting around; an inability to stand or sit for prolonged periods of time; and an inability to walk a lot.  He indicated that he had gotten to the point where he had started to use and grab hold of hand rails to get in and out the tub and to get in and out of cars.  The Veteran reported that he was getting more and more uncomfortable.  He indicated that he was "standing back and waiting for somebody else to pitch in and help.  I can't do it no more."  The Veteran also reported tingling of the hands and feet and dizzy spells, indicated that he has some residuals of a stroke sustained in 2010, and reported that his body was not working anymore.  He testified that he last worked a steady, paying job in 1989 and that he was washing dishes at that time but could not stand there and continuously do it.  The Veteran indicated that he tried other places and did other things, and even tried doing odd jobs on the side by myself, but that he cannot work in any capacity and no one would take him on full time.  He also reported that he could not perform a seated job because he often has to get up and move.  The Veteran testified that he had two years of college in an architecture program, but never worked as an architect.  See hearing transcript.  

The evidence in this case includes private and VA medical records, including reports of VA examinations.  These records include several opinions regarding the Veteran's employability and several assessments regarding the Veteran's functional ability in regards to his service-connected disabilities.

A June 2009 VA treatment record documents that the Veteran reported doing odd jobs for a living and was a kind of handyman.  See Agent Orange program note.  

The Veteran underwent a VA general medical examination in October 2009, at which time his claims folder and medical records were reviewed.  The onset of his unemployability was reported as 1999.  The examiner noted that the Veteran appeared to be able to work and that he was very pleasant and could communicate well verbally.  The examiner noted that it was hard to obtain an answer when the Veteran was asked why he was not working and what the barrier to employment was.  With continued asking, the Veteran stated that he had arthritis of his joints and had had a knee replacement.  He indicated that he could not sit for long periods of time without taking a break and moving about to prevent stiffness and discomfort.  The examiner noted that the Veteran was service connected for his knees and diabetes, as well as loss of little finger, and that the Veteran did not verbalize any problems with diabetes as he is being managed on oral agents.  During the physical examination, the examiner noted that due to other issues, the Veteran's physical appearance may be a factor in not being hired as he had dental and some hygiene issues.  The examiner also noted that the Veteran reported trying to get a job as a bakery employee or dishwasher and was told that he was not physically fit enough to do the job.  Physical examination of the Veteran's knees revealed good strength, normal movement, good range of motion and no pain.  There was also no effusion, redness, or warmth; muscle strength was 5/5; and distal pulses were good.  Examination of the Veteran's feet revealed that they had good sensation throughout; no neuropathy was found.  Physical examination of the Veteran's left little finger revealed the absence of a distal joint, but the Veteran could grip and use his hand normally and had adapted well to the loss of the tip of his finger.  

In terms of employment history, the Veteran reported at the time of the October 2009 VA examination that he had not worked since the early 2000s and that back pain was the main problem.  He also had extensive knee pain bilaterally, but had since had bilateral knee replacements and his knees were much better.  The examiner provided an opinion that none of the Veteran's service-connected disabilities (diabetes, loss of left little finger tip, and bilateral knee prosthesis) were preventing him from working.  The rationale was that his knees were much improved since they were replaced; the diabetes was being managed and the Veteran did not report any problems with that as he was on oral medication to control it; and his small finger is well healed and he is used to working with it.  The examiner concluded that there was no evidence the Veteran cannot work due to his service-connected disabilities.

The Veteran underwent a VA general medical Disability Benefits Questionnaire (DBQ) in March 2013.  The examiner noted that physical examination was normal and that the Veteran did not have any additional conditions that impact his ability to work that are not addressed on other questionnaires.  In that vein, diabetes mellitus, hand and finger conditions, knee and lower leg conditions, and hypertension DBQs were also conducted by the same examiner.  The record was reviewed in conjunction with each DBQ.  

In pertinent part, the Veteran did not require regulation of activities as part of the medical management of his diabetes mellitus and he had no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  The Veteran also had no progressive unintentional weight loss or progressive loss of strength attributable to his diabetes.  There were no recognized complications of diabetes, such as diabetic peripheral neuropathy; diabetic nephropathy or renal dysfunction caused by diabetes; or diabetic retinopathy.  It was the examiner's opinion after review of the chart and discussion with the Veteran that the Veteran's diabetes mellitus does not impact his ability to work or render him unable to secure and maintain substantially gainful employment.  The examiner specifically noted that the Veteran was maintaining diabetes control on one oral medication.

The Veteran's left loss of little finger (traumatic amputation) was also examined.  In pertinent part, the Veteran reported that he has feeling in the entire stump of the injured finger and that he did not have flare-ups that impact the function of his hand.  Although there was limitation of motion or evidence of painful motion for the left little finger, there was no gap between the thumb pad and the fingers; the gap between any fingertips and the proximal transverse crease of the palm was less than one inch (2.5 centimeters) without evidence of painful motion in attempting to touch the palm with the fingertips; and the Veteran was able to perform repetitive-use testing with 3 repetitions without additional limitation of motion for any fingers and without a gap between the thumb pad and the fingers post-test.  Although there was a gap between the left little finger and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test, the gap was less than one inch (2.5 centimeters).  The examiner noted that the Veteran had functional loss or functional impairment after repetitive use in the form of less movement than normal in the left little finger.  The examiner also noted that a stump was present with good range of motion and no pain, and that the Veteran was able to oppose his thumb to his little finger, though the little finger did not reach the palm of the hand upon making a fist.  Muscle strength testing was normal for the left hand grip and there was no ankylosis of the thumb and/or fingers.  It was the examiner's opinion after review of the chart and discussion with the Veteran that the Veteran's left little finger condition did not impact the Veteran's ability to work or render him unable to secure and maintain substantially gainful employment.  

It was noted that the Veteran had undergone a right knee replacement in 1999 and a left knee replacement in 2001.  The Veteran reported good results with the knee replacements, though he had flare-ups that impacted the function of his knees, which he described as "twitches" of pain in both of the knees that hits quickly and then goes away just as quickly.  Range of motion testing revealed bilateral knee flexion to 120 degrees with no objective evidence of painful motion and normal bilateral knee extension, again without objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions and there was no additional limitation in range of motion of the knee following repetitive-use testing.  The examiner noted functional loss and/or functional impairment of the knee after repetitive use in the form of less movement than normal and weakened movement for both knees.  There was no tenderness or pain to palpation for joint line or soft tissues of either knee.  Muscle strength testing revealed active movement against some resistance with bilateral knee flexion and extension.  Joint stability tests were bilaterally normal and there was no evidence or history of recurrent patellar subluxation/dislocation.  In terms of residuals following the bilateral knee replacement, the examiner noted intermediate degrees of residual weakness, pain or limitation of motion for both knees.  The examiner also reported that the Veteran uses a single point cane at all times for stability reasons that are associated with his history of stroke as well as his bilateral knee replacements.  It was the examiner's opinion that the Veteran's knee conditions impacted his ability to work.  The examiner specifically noted the Veteran's use of cane all the time for his ambulation/limp; that he had a little difficulty with rising from a seated position due to stiffness; and that he was unable to stoop, crouch, or do work from a kneeling position.  After review of the chart and discussion with the Veteran, however, it was the examiner's opinion that this service connected knee disabilities do not render him unable to secure and maintain substantially gainful employment since radiology studies show that the replacements are in good position and in good working order.

The Veteran reported that he had been taking Lisinopril twice a day for hypertension since March 2010, when hypertension was diagnosed.  The Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more and it was the examiner's opinion that the Veteran's hypertension did not impact his ability to work.  

At this juncture, the Board notes that it is unclear when the Veteran stopped working.  As noted above, the Veteran reported in VA Forms 21-8940 dated in May 2009 and June 2013, and at the time of his May 2014 hearing, that he was last employed full time in 1989.  In June 2009, however, the Veteran reported doing odd jobs for a living and being a kind of handyman, see agent orange program note, and in the June 2013 VA Form 21-8940, the Veteran indicated that his disability did not affect full time employment until September 2009.  At the time of the October 2009 VA examination, the Veteran indicated that he had not worked since the early 2000s.  

The only opinions of record are those provided at the time of the October 2009 and March 2014 VA examinations.  The examiners who conducted those evaluations of the Veteran both determined that none of the Veteran's service-connected disabilities were preventing him from securing or following any form of substantially gainful employment.  The October 2009 VA examiner specifically referenced that the Veteran's knees were much improved since they were replaced; the diabetes was being managed and the Veteran did not report any problems with that as he was on oral medication to control it; and his small finger is well healed and he is used to working with it.  The March 2014 VA examiner specifically noted that the Veteran was maintaining diabetes control on one oral medication and while the March 2014 VA examiner did determine that the Veteran's bilateral knee disability impacted the Veteran's ability to work, the knee disabilities do not render him unable to secure and maintain substantially gainful employment since radiology studies show that the replacements are in good position and in good working order.  These determinations are afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

In sum, the preponderance of the probative evidence of record does not establish that the Veteran's service-connected disabilities are sufficient by themselves to render him unable to secure or follow any form of substantially gainful employment.  The evidence in this case as it pertains to the claim for entitlement to a TDIU is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU due to service-connected disabilities is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


